UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6734


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN EDWARD   MILLER,   a/k/a   Killer,    a/k/a   Calvin   Elwood
Miller,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Glen E. Conrad, Chief
District Judge. (3:11-cr-00020-GEC-RSB-1)


Submitted:   October 18, 2016               Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Edward Miller, Appellant Pro Se. Robert Chase Abendroth,
OFFICE OF THE UNITED STATES ATTORNEY, Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin     Edward   Miller   appeals   the   district    court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion.                    While the

district court found that Miller’s career offender designation

overstated his criminal history, it did not rely on the drug

quantity table in calculating Miller’s sentence.                    See United

States v. Munn, 595 F.3d 183, 192 (4th Cir. 2010).              Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Miller, No. 3:11-cr-00020-GEC-RSB-1 (W.D. Va. May 11,

2016).     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   this   court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2